                  Case
                  Case2:20-cv-01034-JCM-DJA
                       2:20-cv-01034-JCM-DJA Document
                                             Document54 Filed
                                                        Filed06/16/20
                                                              06/15/20 Page
                                                                       Page11of
                                                                             of44
                                                                                2

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                  for the
                                                           District
                                                    __________      of Nevada
                                                               District of __________

               HURRICANE ELECTRIC LLC                                )
                                                                     )
                                                                     )
                                                                     )
                            Plaintiff(s)                             )
                                                                     )
                                v.                                          Civil Action No. 2:20-cv-01034-JCM-DJA
                                                                     )
   MILLENNIUM FUNDING, INC.; BODYGUARD                               )
 PRODUCTIONS, INC.; UN4 PRODUCTIONS, INC.,                           )
                    et al.                                           )
                                                                     )
                           Defendant(s)                              )

                                                    SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) 211 Productions, Inc.
                                           c/o Its Registered Agent
                                           Paracorp Incorporated
                                           318 North Carson Street, #208
                                           Carson City, NV 89701



          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are:
                                           JOSHUA M. DICKEY, ESQ.
                                           BAILEY KENNEDY
                                           8984 Spanish Ridge Avenue
                                           Las Vegas, NV 89148


       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                              CLERK OF COURT


Date:
                                                                                        Signature of Clerk or Deputy Clerk




   6/16/2020
                   Case
                   Case2:20-cv-01034-JCM-DJA
                        2:20-cv-01034-JCM-DJA Document
                                              Document54 Filed
                                                         Filed06/16/20
                                                               06/15/20 Page
                                                                        Page22of
                                                                              of44
                                                                                 2

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No. 2:20-cv-01034-JCM-DJA

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                         .

           " I personally served the summons on the individual at (place)
                                                                                on (date)                             ; or

           " I left the summons at the individual’s residence or usual place of abode with (name)
                                                                 , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

           " I served the summons on (name of individual)                                                                      , who is
            designated by law to accept service of process on behalf of (name of organization)
                                                                                on (date)                             ; or

           " I returned the summons unexecuted because                                                                              ; or

           " Other (specify):
                                                                                                                                           .


           My fees are $                           for travel and $                  for services, for a total of $          0.00          .


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                            Server’s signature



                                                                                        Printed name and title




                                                                                            Server’s address

 Additional information regarding attempted service, etc:
                 Case
                 Case 2:20-cv-01034-JCM-DJA
                      2:20-cv-01034-JCM-DJA Document
                                            Document 4-1
                                                     5 Filed
                                                         Filed06/16/20
                                                               06/15/20 Page
                                                                         Page3 1ofof442

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                      for the
                                                           District
                                                    __________      of Nevada
                                                               District of __________

               HURRICANE ELECTRIC LLC                                   )
                                                                        )
                                                                        )
                                                                        )
                            Plaintiff(s)                                )
                                                                        )
                                v.                                              Civil Action No. 2:20-cv-01034-JCM-DJA
                                                                        )
   MILLENNIUM FUNDING, INC.; BODYGUARD                                  )
 PRODUCTIONS, INC.; UN4 PRODUCTIONS, INC.,                              )
                    et al.                                              )
                                                                        )
                           Defendant(s)                                 )

                                                    SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) Bodyguard Productions, Inc.
                                           c/o Its Registered Agent
                                           Trevor Short
                                           9676 Jamies Jewel Way
                                           Las Vegas, NV 89149



          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are:
                                           JOSHUA M. DICKEY, ESQ.
                                           BAILEY KENNEDY
                                           8984 Spanish Ridge Avenue
                                           Las Vegas, NV 89148


       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                                  CLERK OF COURT


Date:
                                                                                            Signature of Clerk or Deputy Clerk



6/16/2020
                   Case
                   Case 2:20-cv-01034-JCM-DJA
                        2:20-cv-01034-JCM-DJA Document
                                              Document 4-1
                                                       5 Filed
                                                           Filed06/16/20
                                                                 06/15/20 Page
                                                                           Page4 2ofof442

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No. 2:20-cv-01034-JCM-DJA

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                         .

           " I personally served the summons on the individual at (place)
                                                                                on (date)                             ; or

           " I left the summons at the individual’s residence or usual place of abode with (name)
                                                                 , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

           " I served the summons on (name of individual)                                                                      , who is
            designated by law to accept service of process on behalf of (name of organization)
                                                                                on (date)                             ; or

           " I returned the summons unexecuted because                                                                              ; or

           " Other (specify):
                                                                                                                                           .


           My fees are $                           for travel and $                  for services, for a total of $          0.00          .


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                            Server’s signature



                                                                                        Printed name and title




                                                                                            Server’s address

 Additional information regarding attempted service, etc:
                 Case
                 Case 2:20-cv-01034-JCM-DJA
                      2:20-cv-01034-JCM-DJA Document
                                            Document 4-2
                                                     5 Filed
                                                         Filed06/16/20
                                                               06/15/20 Page
                                                                         Page5 1ofof442

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                  for the
                                                           District
                                                    __________      of Nevada
                                                               District of __________

               HURRICANE ELECTRIC LLC                               )
                                                                    )
                                                                    )
                                                                    )
                            Plaintiff(s)                            )
                                                                    )
                                v.                                          Civil Action No. 2:20-cv-01034-JCM-DJA
                                                                    )
   MILLENNIUM FUNDING, INC.; BODYGUARD                              )
 PRODUCTIONS, INC.; UN4 PRODUCTIONS, INC.,                          )
                    et al.                                          )
                                                                    )
                           Defendant(s)                             )

                                                    SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) Cobbler Nevada, LLC
                                           c/o Its Registered Agent
                                           United States Corporation Agents, Inc.
                                           Attn: Cheyenne Moseley
                                           500 North Rainbow Boulevard, Suite 300 A
                                           Las Vegas, NV 89107


          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are:
                                           JOSHUA M. DICKEY, ESQ.
                                           BAILEY KENNEDY
                                           8984 Spanish Ridge Avenue
                                           Las Vegas, NV 89148


       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                              CLERK OF COURT


Date:
                                                                                        Signature of Clerk or Deputy Clerk
     6/16/2020
                   Case
                   Case 2:20-cv-01034-JCM-DJA
                        2:20-cv-01034-JCM-DJA Document
                                              Document 4-2
                                                       5 Filed
                                                           Filed06/16/20
                                                                 06/15/20 Page
                                                                           Page6 2ofof442

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No. 2:20-cv-01034-JCM-DJA

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                         .

           " I personally served the summons on the individual at (place)
                                                                                on (date)                             ; or

           " I left the summons at the individual’s residence or usual place of abode with (name)
                                                                 , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

           " I served the summons on (name of individual)                                                                      , who is
            designated by law to accept service of process on behalf of (name of organization)
                                                                                on (date)                             ; or

           " I returned the summons unexecuted because                                                                              ; or

           " Other (specify):
                                                                                                                                           .


           My fees are $                           for travel and $                  for services, for a total of $          0.00          .


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                            Server’s signature



                                                                                        Printed name and title




                                                                                            Server’s address

 Additional information regarding attempted service, etc:
                 Case
                 Case 2:20-cv-01034-JCM-DJA
                      2:20-cv-01034-JCM-DJA Document
                                            Document 4-3
                                                     5 Filed
                                                         Filed06/16/20
                                                               06/15/20 Page
                                                                         Page7 1ofof442

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                      for the
                                                           District
                                                    __________      of Nevada
                                                               District of __________

               HURRICANE ELECTRIC LLC                                   )
                                                                        )
                                                                        )
                                                                        )
                            Plaintiff(s)                                )
                                                                        )
                                v.                                              Civil Action No. 2:20-cv-01034-JCM-DJA
                                                                        )
   MILLENNIUM FUNDING, INC.; BODYGUARD                                  )
 PRODUCTIONS, INC.; UN4 PRODUCTIONS, INC.,                              )
                    et al.                                              )
                                                                        )
                           Defendant(s)                                 )

                                                    SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) Criminal Productions, Inc.
                                           c/o Its Registered Agent
                                           Trevor Short
                                           9676 Jamies Jewel Way
                                           Las Vegas, NV 89149



          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are:
                                           JOSHUA M. DICKEY, ESQ.
                                           BAILEY KENNEDY
                                           8984 Spanish Ridge Avenue
                                           Las Vegas, NV 89148


       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                                  CLERK OF COURT


Date:
  6/16/2020                                                                                 Signature of Clerk or Deputy Clerk
                   Case
                   Case 2:20-cv-01034-JCM-DJA
                        2:20-cv-01034-JCM-DJA Document
                                              Document 4-3
                                                       5 Filed
                                                           Filed06/16/20
                                                                 06/15/20 Page
                                                                           Page8 2ofof442

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No. 2:20-cv-01034-JCM-DJA

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                         .

           " I personally served the summons on the individual at (place)
                                                                                on (date)                             ; or

           " I left the summons at the individual’s residence or usual place of abode with (name)
                                                                 , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

           " I served the summons on (name of individual)                                                                      , who is
            designated by law to accept service of process on behalf of (name of organization)
                                                                                on (date)                             ; or

           " I returned the summons unexecuted because                                                                              ; or

           " Other (specify):
                                                                                                                                           .


           My fees are $                           for travel and $                  for services, for a total of $          0.00          .


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                            Server’s signature



                                                                                        Printed name and title




                                                                                            Server’s address

 Additional information regarding attempted service, etc:
                 Case
                 Case 2:20-cv-01034-JCM-DJA
                      2:20-cv-01034-JCM-DJA Document
                                            Document 4-4
                                                     5 Filed
                                                         Filed06/16/20
                                                               06/15/20 Page
                                                                         Page9 1ofof442

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                      for the
                                                           District
                                                    __________      of Nevada
                                                               District of __________

               HURRICANE ELECTRIC LLC                                   )
                                                                        )
                                                                        )
                                                                        )
                            Plaintiff(s)                                )
                                                                        )
                                v.                                              Civil Action No. 2:20-cv-01034-JCM-DJA
                                                                        )
   MILLENNIUM FUNDING, INC.; BODYGUARD                                  )
 PRODUCTIONS, INC.; UN4 PRODUCTIONS, INC.,                              )
                    et al.                                              )
                                                                        )
                           Defendant(s)                                 )

                                                    SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) Fallen Productions, Inc.
                                           c/o Its Registered Agent
                                           Trevor Short
                                           9676 Jamies Jewel Way
                                           Las Vegas, NV 89149



          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are:
                                           JOSHUA M. DICKEY, ESQ.
                                           BAILEY KENNEDY
                                           8984 Spanish Ridge Avenue
                                           Las Vegas, NV 89148


       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                                  CLERK OF COURT


Date:
  6/16/2020                                                                                 Signature of Clerk or Deputy Clerk
                  Case
                  Case 2:20-cv-01034-JCM-DJA
                       2:20-cv-01034-JCM-DJA Document
                                             Document 54-4Filed
                                                             Filed
                                                                 06/16/20
                                                                   06/15/20Page
                                                                             Page
                                                                                102ofof44
                                                                                        2

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No. 2:20-cv-01034-JCM-DJA

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                         .

           " I personally served the summons on the individual at (place)
                                                                                on (date)                             ; or

           " I left the summons at the individual’s residence or usual place of abode with (name)
                                                                 , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

           " I served the summons on (name of individual)                                                                      , who is
            designated by law to accept service of process on behalf of (name of organization)
                                                                                on (date)                             ; or

           " I returned the summons unexecuted because                                                                              ; or

           " Other (specify):
                                                                                                                                           .


           My fees are $                           for travel and $                  for services, for a total of $          0.00          .


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                            Server’s signature



                                                                                        Printed name and title




                                                                                            Server’s address

 Additional information regarding attempted service, etc:
                 Case
                 Case 2:20-cv-01034-JCM-DJA
                      2:20-cv-01034-JCM-DJA Document
                                            Document 54-5Filed
                                                            Filed
                                                                06/16/20
                                                                  06/15/20Page
                                                                            Page
                                                                               111ofof44
                                                                                       2

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                   for the
                                                           District
                                                    __________      of Nevada
                                                               District of __________

               HURRICANE ELECTRIC LLC                                )
                                                                     )
                                                                     )
                                                                     )
                            Plaintiff(s)                             )
                                                                     )
                                v.                                           Civil Action No. 2:20-cv-01034-JCM-DJA
                                                                     )
   MILLENNIUM FUNDING, INC.; BODYGUARD                               )
 PRODUCTIONS, INC.; UN4 PRODUCTIONS, INC.,                           )
                    et al.                                           )
                                                                     )
                           Defendant(s)                              )

                                                    SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) Fathers & Daughters Nevada, LLC
                                           c/o Its Registered Agent
                                           National Registered Agents, Inc.
                                           Attn: Matthew Taylor
                                           701 South Carson Street, Suite 200
                                           Carson City, NV 89701


          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are:
                                           JOSHUA M. DICKEY, ESQ.
                                           BAILEY KENNEDY
                                           8984 Spanish Ridge Avenue
                                           Las Vegas, NV 89148


       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                                CLERK OF COURT


Date:
  6/16/2020                                                                              Signature of Clerk or Deputy Clerk
                  Case
                  Case 2:20-cv-01034-JCM-DJA
                       2:20-cv-01034-JCM-DJA Document
                                             Document 54-5Filed
                                                             Filed
                                                                 06/16/20
                                                                   06/15/20Page
                                                                             Page
                                                                                122ofof44
                                                                                        2

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No. 2:20-cv-01034-JCM-DJA

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                         .

           " I personally served the summons on the individual at (place)
                                                                                on (date)                             ; or

           " I left the summons at the individual’s residence or usual place of abode with (name)
                                                                 , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

           " I served the summons on (name of individual)                                                                      , who is
            designated by law to accept service of process on behalf of (name of organization)
                                                                                on (date)                             ; or

           " I returned the summons unexecuted because                                                                              ; or

           " Other (specify):
                                                                                                                                           .


           My fees are $                           for travel and $                  for services, for a total of $          0.00          .


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                            Server’s signature



                                                                                        Printed name and title




                                                                                            Server’s address

 Additional information regarding attempted service, etc:
                 Case
                 Case 2:20-cv-01034-JCM-DJA
                      2:20-cv-01034-JCM-DJA Document
                                            Document 54-6Filed
                                                            Filed
                                                                06/16/20
                                                                  06/15/20Page
                                                                            Page
                                                                               131ofof44
                                                                                       2

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                  for the
                                                           District
                                                    __________      of Nevada
                                                               District of __________

               HURRICANE ELECTRIC LLC                                )
                                                                     )
                                                                     )
                                                                     )
                            Plaintiff(s)                             )
                                                                     )
                                v.                                          Civil Action No. 2:20-cv-01034-JCM-DJA
                                                                     )
   MILLENNIUM FUNDING, INC.; BODYGUARD                               )
 PRODUCTIONS, INC.; UN4 PRODUCTIONS, INC.,                           )
                    et al.                                           )
                                                                     )
                           Defendant(s)                              )

                                                    SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) HB Productions, Inc.
                                           c/o Its Registered Agent
                                           Paracorp Incorporated
                                           318 North Carson Street, #208
                                           Carson City, NV 89701



          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are:
                                           JOSHUA M. DICKEY, ESQ.
                                           BAILEY KENNEDY
                                           8984 Spanish Ridge Avenue
                                           Las Vegas, NV 89148


       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                              CLERK OF COURT


Date:
                                                                                        Signature of Clerk or Deputy Clerk

   6/16/2020
                  Case
                  Case 2:20-cv-01034-JCM-DJA
                       2:20-cv-01034-JCM-DJA Document
                                             Document 54-6Filed
                                                             Filed
                                                                 06/16/20
                                                                   06/15/20Page
                                                                             Page
                                                                                142ofof44
                                                                                        2

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No. 2:20-cv-01034-JCM-DJA

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                         .

           " I personally served the summons on the individual at (place)
                                                                                on (date)                             ; or

           " I left the summons at the individual’s residence or usual place of abode with (name)
                                                                 , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

           " I served the summons on (name of individual)                                                                      , who is
            designated by law to accept service of process on behalf of (name of organization)
                                                                                on (date)                             ; or

           " I returned the summons unexecuted because                                                                              ; or

           " Other (specify):
                                                                                                                                           .


           My fees are $                           for travel and $                  for services, for a total of $          0.00          .


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                            Server’s signature



                                                                                        Printed name and title




                                                                                            Server’s address

 Additional information regarding attempted service, etc:
                 Case
                 Case 2:20-cv-01034-JCM-DJA
                      2:20-cv-01034-JCM-DJA Document
                                            Document 54-7Filed
                                                            Filed
                                                                06/16/20
                                                                  06/15/20Page
                                                                            Page
                                                                               151ofof44
                                                                                       2

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                      for the
                                                           District
                                                    __________      of Nevada
                                                               District of __________

               HURRICANE ELECTRIC LLC                                   )
                                                                        )
                                                                        )
                                                                        )
                            Plaintiff(s)                                )
                                                                        )
                                v.                                              Civil Action No. 2:20-cv-01034-JCM-DJA
                                                                        )
   MILLENNIUM FUNDING, INC.; BODYGUARD                                  )
 PRODUCTIONS, INC.; UN4 PRODUCTIONS, INC.,                              )
                    et al.                                              )
                                                                        )
                           Defendant(s)                                 )

                                                    SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) Homefront Productions, Inc.
                                           c/o Its Registered Agent
                                           Trevor Short
                                           9676 Jamies Jewel Way
                                           Las Vegas, NV 89149



          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are:
                                           JOSHUA M. DICKEY, ESQ.
                                           BAILEY KENNEDY
                                           8984 Spanish Ridge Avenue
                                           Las Vegas, NV 89148


       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                                  CLERK OF COURT


Date:
                                                                                            Signature of Clerk or Deputy Clerk
   6/16/2020
                  Case
                  Case 2:20-cv-01034-JCM-DJA
                       2:20-cv-01034-JCM-DJA Document
                                             Document 54-7Filed
                                                             Filed
                                                                 06/16/20
                                                                   06/15/20Page
                                                                             Page
                                                                                162ofof44
                                                                                        2

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No. 2:20-cv-01034-JCM-DJA

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                         .

           " I personally served the summons on the individual at (place)
                                                                                on (date)                             ; or

           " I left the summons at the individual’s residence or usual place of abode with (name)
                                                                 , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

           " I served the summons on (name of individual)                                                                      , who is
            designated by law to accept service of process on behalf of (name of organization)
                                                                                on (date)                             ; or

           " I returned the summons unexecuted because                                                                              ; or

           " Other (specify):
                                                                                                                                           .


           My fees are $                           for travel and $                  for services, for a total of $          0.00          .


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                            Server’s signature



                                                                                        Printed name and title




                                                                                            Server’s address

 Additional information regarding attempted service, etc:
                 Case
                 Case 2:20-cv-01034-JCM-DJA
                      2:20-cv-01034-JCM-DJA Document
                                            Document 54-8Filed
                                                            Filed
                                                                06/16/20
                                                                  06/15/20Page
                                                                            Page
                                                                               171ofof44
                                                                                       2

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                      for the
                                                           District
                                                    __________      of Nevada
                                                               District of __________

               HURRICANE ELECTRIC LLC                                   )
                                                                        )
                                                                        )
                                                                        )
                            Plaintiff(s)                                )
                                                                        )
                                v.                                              Civil Action No. 2:20-cv-01034-JCM-DJA
                                                                        )
   MILLENNIUM FUNDING, INC.; BODYGUARD                                  )
 PRODUCTIONS, INC.; UN4 PRODUCTIONS, INC.,                              )
                    et al.                                              )
                                                                        )
                           Defendant(s)                                 )

                                                    SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) Hunter Killer Productions, Inc.
                                           c/o Its Registered Agent
                                           Trevor Short
                                           9676 Jamies Jewel Way
                                           Las Vegas, NV 89149



          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are:
                                           JOSHUA M. DICKEY, ESQ.
                                           BAILEY KENNEDY
                                           8984 Spanish Ridge Avenue
                                           Las Vegas, NV 89148


       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                                  CLERK OF COURT


Date:
                                                                                            Signature of Clerk or Deputy Clerk
 6/16/2020
                  Case
                  Case 2:20-cv-01034-JCM-DJA
                       2:20-cv-01034-JCM-DJA Document
                                             Document 54-8Filed
                                                             Filed
                                                                 06/16/20
                                                                   06/15/20Page
                                                                             Page
                                                                                182ofof44
                                                                                        2

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No. 2:20-cv-01034-JCM-DJA

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                         .

           " I personally served the summons on the individual at (place)
                                                                                on (date)                             ; or

           " I left the summons at the individual’s residence or usual place of abode with (name)
                                                                 , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

           " I served the summons on (name of individual)                                                                      , who is
            designated by law to accept service of process on behalf of (name of organization)
                                                                                on (date)                             ; or

           " I returned the summons unexecuted because                                                                              ; or

           " Other (specify):
                                                                                                                                           .


           My fees are $                           for travel and $                  for services, for a total of $          0.00          .


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                            Server’s signature



                                                                                        Printed name and title




                                                                                            Server’s address

 Additional information regarding attempted service, etc:
                 Case
                 Case 2:20-cv-01034-JCM-DJA
                      2:20-cv-01034-JCM-DJA Document
                                            Document 54-9Filed
                                                            Filed
                                                                06/16/20
                                                                  06/15/20Page
                                                                            Page
                                                                               191ofof44
                                                                                       2

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                 for the
                                                          District
                                                   __________      of Nevada
                                                              District of __________

               HURRICANE ELECTRIC LLC                              )
                                                                   )
                                                                   )
                                                                   )
                            Plaintiff(s)                           )
                                                                   )
                                v.                                         Civil Action No. 2:20-cv-01034-JCM-DJA
                                                                   )
   MILLENNIUM FUNDING, INC.; BODYGUARD                             )
 PRODUCTIONS, INC.; UN4 PRODUCTIONS, INC.,                         )
                    et al.                                         )
                                                                   )
                           Defendant(s)                            )

                                                   SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) Avi Lerner
                                           9101 Alta Drive
                                           Tower 1, #1107
                                           Las Vegas, NV 89145




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are:
                                           JOSHUA M. DICKEY, ESQ.
                                           BAILEY KENNEDY
                                           8984 Spanish Ridge Avenue
                                           Las Vegas, NV 89148


       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                             CLERK OF COURT


Date:
6/16/2020                                                                              Signature of Clerk or Deputy Clerk
                  Case
                  Case 2:20-cv-01034-JCM-DJA
                       2:20-cv-01034-JCM-DJA Document
                                             Document 54-9Filed
                                                             Filed
                                                                 06/16/20
                                                                   06/15/20Page
                                                                             Page
                                                                                202ofof44
                                                                                        2

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No. 2:20-cv-01034-JCM-DJA

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                         .

           " I personally served the summons on the individual at (place)
                                                                                on (date)                             ; or

           " I left the summons at the individual’s residence or usual place of abode with (name)
                                                                 , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

           " I served the summons on (name of individual)                                                                      , who is
            designated by law to accept service of process on behalf of (name of organization)
                                                                                on (date)                             ; or

           " I returned the summons unexecuted because                                                                              ; or

           " Other (specify):
                                                                                                                                           .


           My fees are $                           for travel and $                  for services, for a total of $          0.00          .


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                            Server’s signature



                                                                                        Printed name and title




                                                                                            Server’s address

 Additional information regarding attempted service, etc:
                Case
                Case 2:20-cv-01034-JCM-DJA
                     2:20-cv-01034-JCM-DJA Document
                                           Document 4-10
                                                    5 Filed
                                                         Filed
                                                            06/16/20
                                                               06/15/20Page
                                                                         Page
                                                                            21 1ofof442

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                      for the
                                                           District
                                                    __________      of Nevada
                                                               District of __________

               HURRICANE ELECTRIC LLC                                   )
                                                                        )
                                                                        )
                                                                        )
                            Plaintiff(s)                                )
                                                                        )
                                v.                                              Civil Action No. 2:20-cv-01034-JCM-DJA
                                                                        )
   MILLENNIUM FUNDING, INC.; BODYGUARD                                  )
 PRODUCTIONS, INC.; UN4 PRODUCTIONS, INC.,                              )
                    et al.                                              )
                                                                        )
                           Defendant(s)                                 )

                                                    SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) LHF Productions, Inc.
                                           c/o Its Registered Agent
                                           Trevor Short
                                           9676 Jamies Jewel Way
                                           Las Vegas, NV 89149



          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are:
                                           JOSHUA M. DICKEY, ESQ.
                                           BAILEY KENNEDY
                                           8984 Spanish Ridge Avenue
                                           Las Vegas, NV 89148


       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                                  CLERK OF COURT


Date:
                                                                                            Signature of Clerk or Deputy Clerk
6/16/2020
                  Case
                  Case 2:20-cv-01034-JCM-DJA
                       2:20-cv-01034-JCM-DJA Document
                                             Document 4-10
                                                      5 Filed
                                                           Filed
                                                              06/16/20
                                                                 06/15/20Page
                                                                           Page
                                                                              22 2ofof442

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No. 2:20-cv-01034-JCM-DJA

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                         .

           " I personally served the summons on the individual at (place)
                                                                                on (date)                             ; or

           " I left the summons at the individual’s residence or usual place of abode with (name)
                                                                 , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

           " I served the summons on (name of individual)                                                                      , who is
            designated by law to accept service of process on behalf of (name of organization)
                                                                                on (date)                             ; or

           " I returned the summons unexecuted because                                                                              ; or

           " Other (specify):
                                                                                                                                           .


           My fees are $                           for travel and $                  for services, for a total of $          0.00          .


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                            Server’s signature



                                                                                        Printed name and title




                                                                                            Server’s address

 Additional information regarding attempted service, etc:
                Case
                Case 2:20-cv-01034-JCM-DJA
                     2:20-cv-01034-JCM-DJA Document
                                           Document 4-11
                                                    5 Filed
                                                         Filed
                                                            06/16/20
                                                               06/15/20Page
                                                                         Page
                                                                            23 1ofof442

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                      for the
                                                           District
                                                    __________      of Nevada
                                                               District of __________

               HURRICANE ELECTRIC LLC                                   )
                                                                        )
                                                                        )
                                                                        )
                            Plaintiff(s)                                )
                                                                        )
                                v.                                              Civil Action No. 2:20-cv-01034-JCM-DJA
                                                                        )
   MILLENNIUM FUNDING, INC.; BODYGUARD                                  )
 PRODUCTIONS, INC.; UN4 PRODUCTIONS, INC.,                              )
                    et al.                                              )
                                                                        )
                           Defendant(s)                                 )

                                                    SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) Millennium Funding, Inc.
                                           c/o Its Registered Agent
                                           Trevor Short
                                           9676 Jamies Jewel Way
                                           Las Vegas, NV 89149



          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are:
                                           JOSHUA M. DICKEY, ESQ.
                                           BAILEY KENNEDY
                                           8984 Spanish Ridge Avenue
                                           Las Vegas, NV 89148


       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                                  CLERK OF COURT


Date:
                                                                                            Signature of Clerk or Deputy Clerk




 6/16/2020
                  Case
                  Case 2:20-cv-01034-JCM-DJA
                       2:20-cv-01034-JCM-DJA Document
                                             Document 4-11
                                                      5 Filed
                                                           Filed
                                                              06/16/20
                                                                 06/15/20Page
                                                                           Page
                                                                              24 2ofof442

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No. 2:20-cv-01034-JCM-DJA

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                         .

           " I personally served the summons on the individual at (place)
                                                                                on (date)                             ; or

           " I left the summons at the individual’s residence or usual place of abode with (name)
                                                                 , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

           " I served the summons on (name of individual)                                                                      , who is
            designated by law to accept service of process on behalf of (name of organization)
                                                                                on (date)                             ; or

           " I returned the summons unexecuted because                                                                              ; or

           " Other (specify):
                                                                                                                                           .


           My fees are $                           for travel and $                  for services, for a total of $          0.00          .


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                            Server’s signature



                                                                                        Printed name and title




                                                                                            Server’s address

 Additional information regarding attempted service, etc:
                Case
                Case 2:20-cv-01034-JCM-DJA
                     2:20-cv-01034-JCM-DJA Document
                                           Document 4-12
                                                    5 Filed
                                                         Filed
                                                            06/16/20
                                                               06/15/20Page
                                                                         Page
                                                                            25 1ofof442

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                      for the
                                                           District
                                                    __________      of Nevada
                                                               District of __________

               HURRICANE ELECTRIC LLC                                   )
                                                                        )
                                                                        )
                                                                        )
                            Plaintiff(s)                                )
                                                                        )
                                v.                                              Civil Action No. 2:20-cv-01034-JCM-DJA
                                                                        )
   MILLENNIUM FUNDING, INC.; BODYGUARD                                  )
 PRODUCTIONS, INC.; UN4 PRODUCTIONS, INC.,                              )
                    et al.                                              )
                                                                        )
                           Defendant(s)                                 )

                                                    SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) Millennium Media, Inc.
                                           c/o Its Registered Agent
                                           Trevor Short
                                           9676 Jamies Jewel Way
                                           Las Vegas, NV 89149



          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are:
                                           JOSHUA M. DICKEY, ESQ.
                                           BAILEY KENNEDY
                                           8984 Spanish Ridge Avenue
                                           Las Vegas, NV 89148


       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                                  CLERK OF COURT


Date:
                                                                                            Signature of Clerk or Deputy Clerk
 6/16/2020
                  Case
                  Case 2:20-cv-01034-JCM-DJA
                       2:20-cv-01034-JCM-DJA Document
                                             Document 4-12
                                                      5 Filed
                                                           Filed
                                                              06/16/20
                                                                 06/15/20Page
                                                                           Page
                                                                              26 2ofof442

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No. 2:20-cv-01034-JCM-DJA

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                         .

           " I personally served the summons on the individual at (place)
                                                                                on (date)                             ; or

           " I left the summons at the individual’s residence or usual place of abode with (name)
                                                                 , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

           " I served the summons on (name of individual)                                                                      , who is
            designated by law to accept service of process on behalf of (name of organization)
                                                                                on (date)                             ; or

           " I returned the summons unexecuted because                                                                              ; or

           " Other (specify):
                                                                                                                                           .


           My fees are $                           for travel and $                  for services, for a total of $          0.00          .


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                            Server’s signature



                                                                                        Printed name and title




                                                                                            Server’s address

 Additional information regarding attempted service, etc:
                Case
                Case 2:20-cv-01034-JCM-DJA
                     2:20-cv-01034-JCM-DJA Document
                                           Document 4-13
                                                    5 Filed
                                                         Filed
                                                            06/16/20
                                                               06/15/20Page
                                                                         Page
                                                                            27 1ofof442

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                  for the
                                                           District
                                                    __________      of Nevada
                                                               District of __________

               HURRICANE ELECTRIC LLC                                )
                                                                     )
                                                                     )
                                                                     )
                            Plaintiff(s)                             )
                                                                     )
                                v.                                          Civil Action No. 2:20-cv-01034-JCM-DJA
                                                                     )
   MILLENNIUM FUNDING, INC.; BODYGUARD                               )
 PRODUCTIONS, INC.; UN4 PRODUCTIONS, INC.,                           )
                    et al.                                           )
                                                                     )
                           Defendant(s)                              )

                                                    SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) Rambo V Productions, Inc.
                                           c/o Its Registered Agent
                                           Paracorp Incorporated
                                           318 North Carson Street, #208
                                           Carson City, NV 89701



          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are:
                                           JOSHUA M. DICKEY, ESQ.
                                           BAILEY KENNEDY
                                           8984 Spanish Ridge Avenue
                                           Las Vegas, NV 89148


       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                              CLERK OF COURT


Date:
 6/16/2020                                                                              Signature of Clerk or Deputy Clerk
                  Case
                  Case 2:20-cv-01034-JCM-DJA
                       2:20-cv-01034-JCM-DJA Document
                                             Document 4-13
                                                      5 Filed
                                                           Filed
                                                              06/16/20
                                                                 06/15/20Page
                                                                           Page
                                                                              28 2ofof442

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No. 2:20-cv-01034-JCM-DJA

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                         .

           " I personally served the summons on the individual at (place)
                                                                                on (date)                             ; or

           " I left the summons at the individual’s residence or usual place of abode with (name)
                                                                 , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

           " I served the summons on (name of individual)                                                                      , who is
            designated by law to accept service of process on behalf of (name of organization)
                                                                                on (date)                             ; or

           " I returned the summons unexecuted because                                                                              ; or

           " Other (specify):
                                                                                                                                           .


           My fees are $                           for travel and $                  for services, for a total of $          0.00          .


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                            Server’s signature



                                                                                        Printed name and title




                                                                                            Server’s address

 Additional information regarding attempted service, etc:
                Case
                Case 2:20-cv-01034-JCM-DJA
                     2:20-cv-01034-JCM-DJA Document
                                           Document 4-14
                                                    5 Filed
                                                         Filed
                                                            06/16/20
                                                               06/15/20Page
                                                                         Page
                                                                            29 1ofof442

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                   for the
                                                          District
                                                   __________      of Nevada
                                                              District of __________

               HURRICANE ELECTRIC LLC                                )
                                                                     )
                                                                     )
                                                                     )
                            Plaintiff(s)                             )
                                                                     )
                                v.                                           Civil Action No. 2:20-cv-01034-JCM-DJA
                                                                     )
   MILLENNIUM FUNDING, INC.; BODYGUARD                               )
 PRODUCTIONS, INC.; UN4 PRODUCTIONS, INC.,                           )
                    et al.                                           )
                                                                     )
                           Defendant(s)                              )

                                                   SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) Trevor Short
                                           9676 Jamies Jewel Way
                                           Las Vegas, NV 89149




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are:
                                           JOSHUA M. DICKEY, ESQ.
                                           BAILEY KENNEDY
                                           8984 Spanish Ridge Avenue
                                           Las Vegas, NV 89148


       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                               CLERK OF COURT


Date:
 6/16/2020                                                                               Signature of Clerk or Deputy Clerk
                  Case
                  Case 2:20-cv-01034-JCM-DJA
                       2:20-cv-01034-JCM-DJA Document
                                             Document 4-14
                                                      5 Filed
                                                           Filed
                                                              06/16/20
                                                                 06/15/20Page
                                                                           Page
                                                                              30 2ofof442

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No. 2:20-cv-01034-JCM-DJA

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                         .

           " I personally served the summons on the individual at (place)
                                                                                on (date)                             ; or

           " I left the summons at the individual’s residence or usual place of abode with (name)
                                                                 , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

           " I served the summons on (name of individual)                                                                      , who is
            designated by law to accept service of process on behalf of (name of organization)
                                                                                on (date)                             ; or

           " I returned the summons unexecuted because                                                                              ; or

           " Other (specify):
                                                                                                                                           .


           My fees are $                           for travel and $                  for services, for a total of $          0.00          .


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                            Server’s signature



                                                                                        Printed name and title




                                                                                            Server’s address

 Additional information regarding attempted service, etc:
                Case
                Case 2:20-cv-01034-JCM-DJA
                     2:20-cv-01034-JCM-DJA Document
                                           Document 4-15
                                                    5 Filed
                                                         Filed
                                                            06/16/20
                                                               06/15/20Page
                                                                         Page
                                                                            31 1ofof442

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                  for the
                                                           District
                                                    __________      of Nevada
                                                               District of __________

               HURRICANE ELECTRIC LLC                               )
                                                                    )
                                                                    )
                                                                    )
                            Plaintiff(s)                            )
                                                                    )
                                v.                                          Civil Action No. 2:20-cv-01034-JCM-DJA
                                                                    )
   MILLENNIUM FUNDING, INC.; BODYGUARD                              )
 PRODUCTIONS, INC.; UN4 PRODUCTIONS, INC.,                          )
                    et al.                                          )
                                                                    )
                           Defendant(s)                             )

                                                    SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) Status Update LLC
                                           c/o Its Registered Agent
                                           United States Corporation Agents, Inc.
                                           Attn: Cheyenne Moseley
                                           500 North Rainbow Boulevard, Suite 300 A
                                           Las Vegas, NV 89107


          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are:
                                           JOSHUA M. DICKEY, ESQ.
                                           BAILEY KENNEDY
                                           8984 Spanish Ridge Avenue
                                           Las Vegas, NV 89148


       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                              CLERK OF COURT


Date:
                                                                                        Signature of Clerk or Deputy Clerk
 6/16/2020
                  Case
                  Case 2:20-cv-01034-JCM-DJA
                       2:20-cv-01034-JCM-DJA Document
                                             Document 4-15
                                                      5 Filed
                                                           Filed
                                                              06/16/20
                                                                 06/15/20Page
                                                                           Page
                                                                              32 2ofof442

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No. 2:20-cv-01034-JCM-DJA

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                         .

           " I personally served the summons on the individual at (place)
                                                                                on (date)                             ; or

           " I left the summons at the individual’s residence or usual place of abode with (name)
                                                                 , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

           " I served the summons on (name of individual)                                                                      , who is
            designated by law to accept service of process on behalf of (name of organization)
                                                                                on (date)                             ; or

           " I returned the summons unexecuted because                                                                              ; or

           " Other (specify):
                                                                                                                                           .


           My fees are $                           for travel and $                  for services, for a total of $          0.00          .


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                            Server’s signature



                                                                                        Printed name and title




                                                                                            Server’s address

 Additional information regarding attempted service, etc:
                Case
                Case 2:20-cv-01034-JCM-DJA
                     2:20-cv-01034-JCM-DJA Document
                                           Document 4-16
                                                    5 Filed
                                                         Filed
                                                            06/16/20
                                                               06/15/20Page
                                                                         Page
                                                                            33 1ofof442

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                      for the
                                                           District
                                                    __________      of Nevada
                                                               District of __________

               HURRICANE ELECTRIC LLC                                   )
                                                                        )
                                                                        )
                                                                        )
                            Plaintiff(s)                                )
                                                                        )
                                v.                                              Civil Action No. 2:20-cv-01034-JCM-DJA
                                                                        )
   MILLENNIUM FUNDING, INC.; BODYGUARD                                  )
 PRODUCTIONS, INC.; UN4 PRODUCTIONS, INC.,                              )
                    et al.                                              )
                                                                        )
                           Defendant(s)                                 )

                                                    SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) Stoic Productions, Inc.
                                           c/o Its Registered Agent
                                           Trevor Short
                                           9676 Jamies Jewel Way
                                           Las Vegas, NV 89149



          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are:
                                           JOSHUA M. DICKEY, ESQ.
                                           BAILEY KENNEDY
                                           8984 Spanish Ridge Avenue
                                           Las Vegas, NV 89148


       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                                  CLERK OF COURT


Date:
                                                                                            Signature of Clerk or Deputy Clerk
   6/16/2020
                  Case
                  Case 2:20-cv-01034-JCM-DJA
                       2:20-cv-01034-JCM-DJA Document
                                             Document 4-16
                                                      5 Filed
                                                           Filed
                                                              06/16/20
                                                                 06/15/20Page
                                                                           Page
                                                                              34 2ofof442

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No. 2:20-cv-01034-JCM-DJA

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                         .

           " I personally served the summons on the individual at (place)
                                                                                on (date)                             ; or

           " I left the summons at the individual’s residence or usual place of abode with (name)
                                                                 , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

           " I served the summons on (name of individual)                                                                      , who is
            designated by law to accept service of process on behalf of (name of organization)
                                                                                on (date)                             ; or

           " I returned the summons unexecuted because                                                                              ; or

           " Other (specify):
                                                                                                                                           .


           My fees are $                           for travel and $                  for services, for a total of $          0.00          .


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                            Server’s signature



                                                                                        Printed name and title




                                                                                            Server’s address

 Additional information regarding attempted service, etc:
                Case
                Case 2:20-cv-01034-JCM-DJA
                     2:20-cv-01034-JCM-DJA Document
                                           Document 4-17
                                                    5 Filed
                                                         Filed
                                                            06/16/20
                                                               06/15/20Page
                                                                         Page
                                                                            35 1ofof442

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                      for the
                                                           District
                                                    __________      of Nevada
                                                               District of __________

               HURRICANE ELECTRIC LLC                                   )
                                                                        )
                                                                        )
                                                                        )
                            Plaintiff(s)                                )
                                                                        )
                                v.                                              Civil Action No. 2:20-cv-01034-JCM-DJA
                                                                        )
   MILLENNIUM FUNDING, INC.; BODYGUARD                                  )
 PRODUCTIONS, INC.; UN4 PRODUCTIONS, INC.,                              )
                    et al.                                              )
                                                                        )
                           Defendant(s)                                 )

                                                    SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) Survivor Productions, Inc.
                                           c/o Its Registered Agent
                                           Trevor Short
                                           9676 Jamies Jewel Way
                                           Las Vegas, NV 89149



          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are:
                                           JOSHUA M. DICKEY, ESQ.
                                           BAILEY KENNEDY
                                           8984 Spanish Ridge Avenue
                                           Las Vegas, NV 89148


       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                                  CLERK OF COURT


Date:
                                                                                            Signature of Clerk or Deputy Clerk
   6/16/2020
                  Case
                  Case 2:20-cv-01034-JCM-DJA
                       2:20-cv-01034-JCM-DJA Document
                                             Document 4-17
                                                      5 Filed
                                                           Filed
                                                              06/16/20
                                                                 06/15/20Page
                                                                           Page
                                                                              36 2ofof442

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No. 2:20-cv-01034-JCM-DJA

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                         .

           " I personally served the summons on the individual at (place)
                                                                                on (date)                             ; or

           " I left the summons at the individual’s residence or usual place of abode with (name)
                                                                 , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

           " I served the summons on (name of individual)                                                                      , who is
            designated by law to accept service of process on behalf of (name of organization)
                                                                                on (date)                             ; or

           " I returned the summons unexecuted because                                                                              ; or

           " Other (specify):
                                                                                                                                           .


           My fees are $                           for travel and $                  for services, for a total of $          0.00          .


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                            Server’s signature



                                                                                        Printed name and title




                                                                                            Server’s address

 Additional information regarding attempted service, etc:
                Case
                Case 2:20-cv-01034-JCM-DJA
                     2:20-cv-01034-JCM-DJA Document
                                           Document 4-18
                                                    5 Filed
                                                         Filed
                                                            06/16/20
                                                               06/15/20Page
                                                                         Page
                                                                            37 1ofof442

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                      for the
                                                           District
                                                    __________      of Nevada
                                                               District of __________

               HURRICANE ELECTRIC LLC                                   )
                                                                        )
                                                                        )
                                                                        )
                            Plaintiff(s)                                )
                                                                        )
                                v.                                              Civil Action No. 2:20-cv-01034-JCM-DJA
                                                                        )
   MILLENNIUM FUNDING, INC.; BODYGUARD                                  )
 PRODUCTIONS, INC.; UN4 PRODUCTIONS, INC.,                              )
                    et al.                                              )
                                                                        )
                           Defendant(s)                                 )

                                                    SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) UN4 Productions, Inc.
                                           c/o Its Registered Agent
                                           Trevor Short
                                           9676 Jamies Jewel Way
                                           Las Vegas, NV 89149



          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are:
                                           JOSHUA M. DICKEY, ESQ.
                                           BAILEY KENNEDY
                                           8984 Spanish Ridge Avenue
                                           Las Vegas, NV 89148


       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                                  CLERK OF COURT


Date:
                                                                                            Signature of Clerk or Deputy Clerk
 6/16/2020
                  Case
                  Case 2:20-cv-01034-JCM-DJA
                       2:20-cv-01034-JCM-DJA Document
                                             Document 4-18
                                                      5 Filed
                                                           Filed
                                                              06/16/20
                                                                 06/15/20Page
                                                                           Page
                                                                              38 2ofof442

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No. 2:20-cv-01034-JCM-DJA

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                         .

           " I personally served the summons on the individual at (place)
                                                                                on (date)                             ; or

           " I left the summons at the individual’s residence or usual place of abode with (name)
                                                                 , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

           " I served the summons on (name of individual)                                                                      , who is
            designated by law to accept service of process on behalf of (name of organization)
                                                                                on (date)                             ; or

           " I returned the summons unexecuted because                                                                              ; or

           " Other (specify):
                                                                                                                                           .


           My fees are $                           for travel and $                  for services, for a total of $          0.00          .


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                            Server’s signature



                                                                                        Printed name and title




                                                                                            Server’s address

 Additional information regarding attempted service, etc:
                Case
                Case 2:20-cv-01034-JCM-DJA
                     2:20-cv-01034-JCM-DJA Document
                                           Document 4-19
                                                    5 Filed
                                                         Filed
                                                            06/16/20
                                                               06/15/20Page
                                                                         Page
                                                                            39 1ofof442

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                  for the
                                                           District
                                                    __________      of Nevada
                                                               District of __________

               HURRICANE ELECTRIC LLC                               )
                                                                    )
                                                                    )
                                                                    )
                            Plaintiff(s)                            )
                                                                    )
                                v.                                          Civil Action No. 2:20-cv-01034-JCM-DJA
                                                                    )
   MILLENNIUM FUNDING, INC.; BODYGUARD                              )
 PRODUCTIONS, INC.; UN4 PRODUCTIONS, INC.,                          )
                    et al.                                          )
                                                                    )
                           Defendant(s)                             )

                                                    SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) Voltage Development NCCF, LLC
                                           United States Corporation Agents, Inc.
                                           Attn: Cheyenne Moseley
                                           500 North Rainbow Boulevard, Suite 300 A
                                           Las Vegas, NV 89107



          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are:
                                           JOSHUA M. DICKEY, ESQ.
                                           BAILEY KENNEDY
                                           8984 Spanish Ridge Avenue
                                           Las Vegas, NV 89148


       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                              CLERK OF COURT


Date:
                                                                                        Signature of Clerk or Deputy Clerk
  6/16/2020
                  Case
                  Case 2:20-cv-01034-JCM-DJA
                       2:20-cv-01034-JCM-DJA Document
                                             Document 4-19
                                                      5 Filed
                                                           Filed
                                                              06/16/20
                                                                 06/15/20Page
                                                                           Page
                                                                              40 2ofof442

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No. 2:20-cv-01034-JCM-DJA

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                         .

           u I personally served the summons on the individual at (place)
                                                                                on (date)                             ; or

           u I left the summons at the individual’s residence or usual place of abode with (name)
                                                                 , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

           u I served the summons on (name of individual)                                                                      , who is
            designated by law to accept service of process on behalf of (name of organization)
                                                                                on (date)                             ; or

           u I returned the summons unexecuted because                                                                              ; or

           u Other (specify):
                                                                                                                                           .


           My fees are $                           for travel and $                  for services, for a total of $          0.00          .


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                            Server’s signature



                                                                                        Printed name and title




                                                                                            Server’s address

 Additional information regarding attempted service, etc:
                Case
                Case 2:20-cv-01034-JCM-DJA
                     2:20-cv-01034-JCM-DJA Document
                                           Document 4-20
                                                    5 Filed
                                                         Filed
                                                            06/16/20
                                                               06/15/20Page
                                                                         Page
                                                                            41 1ofof442

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                  for the
                                                           District
                                                    __________      of Nevada
                                                               District of __________

               HURRICANE ELECTRIC LLC                               )
                                                                    )
                                                                    )
                                                                    )
                            Plaintiff(s)                            )
                                                                    )
                                v.                                          Civil Action No. 2:20-cv-01034-JCM-DJA
                                                                    )
   MILLENNIUM FUNDING, INC.; BODYGUARD                              )
 PRODUCTIONS, INC.; UN4 PRODUCTIONS, INC.,                          )
                    et al.                                          )
                                                                    )
                           Defendant(s)                             )

                                                    SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) Clear Skies Nevada, LLC
                                           United States Corporation Agents, Inc.
                                           Attn: Cheyenne Moseley
                                           500 North Rainbow Boulevard, Suite 300 A
                                           Las Vegas, NV 89107



          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are:
                                           JOSHUA M. DICKEY, ESQ.
                                           BAILEY KENNEDY
                                           8984 Spanish Ridge Avenue
                                           Las Vegas, NV 89148


       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                              CLERK OF COURT


Date:
                                                                                        Signature of Clerk or Deputy Clerk
   6/16/2020
                  Case
                  Case 2:20-cv-01034-JCM-DJA
                       2:20-cv-01034-JCM-DJA Document
                                             Document 4-20
                                                      5 Filed
                                                           Filed
                                                              06/16/20
                                                                 06/15/20Page
                                                                           Page
                                                                              42 2ofof442

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No. 2:20-cv-01034-JCM-DJA

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                         .

           u I personally served the summons on the individual at (place)
                                                                                on (date)                             ; or

           u I left the summons at the individual’s residence or usual place of abode with (name)
                                                                 , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

           u I served the summons on (name of individual)                                                                      , who is
            designated by law to accept service of process on behalf of (name of organization)
                                                                                on (date)                             ; or

           u I returned the summons unexecuted because                                                                              ; or

           u Other (specify):
                                                                                                                                           .


           My fees are $                           for travel and $                  for services, for a total of $          0.00          .


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                            Server’s signature



                                                                                        Printed name and title




                                                                                            Server’s address

 Additional information regarding attempted service, etc:
                Case
                Case 2:20-cv-01034-JCM-DJA
                     2:20-cv-01034-JCM-DJA Document
                                           Document 4-21
                                                    5 Filed
                                                         Filed
                                                            06/16/20
                                                               06/15/20Page
                                                                         Page
                                                                            43 1ofof442

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                   for the
                                                           District
                                                    __________      of Nevada
                                                               District of __________

               HURRICANE ELECTRIC LLC                                )
                                                                     )
                                                                     )
                                                                     )
                            Plaintiff(s)                             )
                                                                     )
                                v.                                           Civil Action No. 2:20-cv-01034-JCM-DJA
                                                                     )
   MILLENNIUM FUNDING, INC.; BODYGUARD                               )
 PRODUCTIONS, INC.; UN4 PRODUCTIONS, INC.,                           )
                    et al.                                           )
                                                                     )
                           Defendant(s)                              )

                                                    SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) Wicked Nevada LLC
                                           c/o Its Registered Agent
                                           Registered Agents Inc.
                                           Attn: Bill Havre
                                           401 Ryland Street, Suite 200-A
                                           Reno, NV 89502


          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are:
                                           JOSHUA M. DICKEY, ESQ.
                                           BAILEY KENNEDY
                                           8984 Spanish Ridge Avenue
                                           Las Vegas, NV 89148


       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                               CLERK OF COURT


Date:
                                                                                         Signature of Clerk or Deputy Clerk
 6/16/2020
                  Case
                  Case 2:20-cv-01034-JCM-DJA
                       2:20-cv-01034-JCM-DJA Document
                                             Document 4-21
                                                      5 Filed
                                                           Filed
                                                              06/16/20
                                                                 06/15/20Page
                                                                           Page
                                                                              44 2ofof442

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No. 2:20-cv-01034-JCM-DJA

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                         .

           u I personally served the summons on the individual at (place)
                                                                                on (date)                             ; or

           u I left the summons at the individual’s residence or usual place of abode with (name)
                                                                 , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

           u I served the summons on (name of individual)                                                                      , who is
            designated by law to accept service of process on behalf of (name of organization)
                                                                                on (date)                             ; or

           u I returned the summons unexecuted because                                                                              ; or

           u Other (specify):
                                                                                                                                           .


           My fees are $                           for travel and $                  for services, for a total of $          0.00          .


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                            Server’s signature



                                                                                        Printed name and title




                                                                                            Server’s address

 Additional information regarding attempted service, etc:
